Citation Nr: 0028838
Decision Date: 10/31/00	Archive Date: 12/28/00

DOCKET NO. 99-00 535               DATE OCT 31, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Oakland, California

THE ISSUE

Entitlement to service connection for degenerative disc disease of
L3-4 and L5-S1 with mild anterior spurring.

REPRESENTATION

Appellant represented by: California Department of Veterans Affairs

ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel

INTRODUCTION

The veteran's DD Form 214 shows active military service from
September 1977 to September 1981 and 2 years, 10 months and 23 days
of prior service.

This matter comes to the Board of Veterans' Appeals (Board) from a
January 1998 rating decision of the Department of Veterans Affairs
(VA) Oakland, California Regional Office (RO), in which the RO
denied entitlement to service connection for degenerative disc
disease of L3-4 and L5-S1 with mild anterior spurring on the basis
that the claim was not well grounded. The veteran disagreed with
the denial and appealed. In a May 2000 decision, the Board found
that the veteran's claim for service connection was, in fact, well
grounded and remanded the case for additional development on the
merits. The case has been returned to the Board for further
appellate review.

FINDING OF FACT

Degenerative disc disease of L3-4 and L5-S1 with mild anterior
spurring is not shown by any competent medical evidence to be
related to any incident, injury or disease of active service.

CONCLUSION OF LAW

Degenerative disc disease of L3-4 and L5-S1 with mild anterior
spurring was not incurred in or aggravated by service nor may it be
presumed to have been so incurred. 38 U.S.C.A. 1101, 1112, 1113,
1131, 5107 (West 1991); 38 C.F.R. 3.303, 3.307, 3.309 (1999).

2 -

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records show that in February 1977 the veteran
injured his back during a parachute jump and received treatment for
lumbar muscle pain. A. February 1977 physical profile record showed
a diagnosis of lumbar musculature strain. In April 1977 the veteran
received treatment for complaints of back pain.

In January 1981 the veteran sprained his back. Subsequently, he
received treatment for complaints of pain and stiffness in the
lower lumbar region. A July 1981 discharge examination showed the
veteran's spine to be normal.

The veteran initially claimed entitlement to VA disability
compensation in March 1993 at which time he indicated that he had
injured his back in service.

In July 1995, the RO requested that the veteran provide information
regarding treatment for back pain since his discharge from service.
No reply was received from the veteran. In September 1995 and again
July 1997, the veteran failed to report for scheduled VA
examinations.

On a VA November 1997 examination, the veteran reported injuring
his back during a parachute jump while in service. The veteran
explained that his pain extends across the lower back, sometimes
more to the right, sometimes more to the left. According to the
veteran, the pain increases in cold climates as well as with
prolonged sitting, squatting, bending, stooping, and lying in a
prone position. He also reported that approximately two years
before he had reinjured his lower back while at work.

After physical examination, the examining physician found that the
veteran had chronic low back pain, without signs of radiculitis or
radiculopathy. Diagnosis was

3 -

degenerative disc disease, L3-4 and L5-S1. The examiner stated that
there was a reasonable likelihood that the veteran sustained a disc
rupture at L5-S1, while in service. He added that the veteran may
have injured L3-4 or that it could be the result of degenerative
change occurring over time. He also added that L5-S1 could be a
degenerative joint condition, unrelated to trauma, but given the
history and findings, he believed that disc disruption occurred
during service.

In his substantive appeal of November 1998, the veteran stated that
he had not received any medical care for his back condition
following service as he as unable to afford such treatment. Thus,
there are no additional postservice records available according to
the veteran.

In its May 2000 decision, the Board found the veteran's claim to be
well grounded and remanded for further development. The veteran was
requested to identify all sources of treatment received for his
back disability since service separation and was to be afforded a
VA orthopedic examination with the examiner providing an opinion,
as to the etiology of the veteran's lumbar spine disorder. The
veteran was also advised that pursuant to 38 C.F.R. 3.655 (2000)
his failure to attend a scheduled VA examination may result in an
adverse determination. See Connolly v. Derwinski, 1 Vet. App. 566,
569 (1991).

Notification of the Board's May 2000 remand was sent to the
veteran's at his address of record, but was returned as
undeliverable. Subsequent correspondence from the RO to the veteran
at his address of record was also returned as undeliverable.
Attempts by the RO to obtain the veteran's current address from the
Post Office and Social Security Administration were unsuccessful.
The record also shows that the veteran's representative is also
unaware of the veteran's current location or address.

4 -

Criteria

Under the law, service connection can be granted for any disability
resulting from disease or injury incurred in or aggravated during
active military service. 38 U.S.C.A. 1131 (West 1991).

Service incurrence will be presumed for certain disabilities,
including arthritis, if manifested to a compensable degree within
one year of service. 38 U.S.C.A. 1101, 1112, 1113 (West 1991 &
Supp. 1999); 38 C.F.R. 3.307, 3.308 (2000).

In addition, service connection may be granted for any disease
diagnosed after discharge, when all of the evidence, including that
pertinent to service, establishes the disease was incurred in
service. 38 C.F.R. 3.303(d). For the showing of chronic disease in
service, there are required a combination of manifestations
sufficient to identify a disease entity, and sufficient observation
to establish chronicity at the time, as distinguished from merely
isolated findings or a diagnosis including the word chronic.
Continuity of symptomatology is required only where the condition
noted during service is not, in fact, shown to be chronic or when
the diagnosis of chronicity may be legitimately questioned. When
the fact of chronicity in service is not adequately supported, then
a showing of continuity after discharge is required to support the
claim. 38 C.F.R. 3.303(b).

Failure to report for Department of Veterans Affairs examination.
(a) General. When entitlement or continued entitlement to a benefit
cannot be established or confirmed without a current VA examination
or reexamination and a claimant, without good cause, fails to
report for such examination, or reexamination, action shall be
taken in accordance with paragraph (b) or (c) of this section as appropriate.

(b) When a claimant fails to report for an examination scheduled in
conjunction with an original compensation claim, the claim shall be
rated based on the evidence of record. When the examination was
scheduled in conjunction with any other

5 -

original claim, a reopened claim for a benefit, which was
previously disallowed, or a claim for increase, the claim shall be
denied. 38 C.F.R. 3.655.

Analysis

Here, the veteran's claim for service connection was found by this
Board in May 2000 to be well grounded, i.e. plausible or capable of
substantiation. However, the evidence then of record, while
sufficient to well ground the claim was insufficient to
substantiate a grant of service connection without additional
development of said evidence. In this regard, the medical nexus
provided by the 1997 examiner was not conclusive. He merely
suggested that there may be a relationship between the current
disability and service and this suggestion was based in large part
or the history furnished by the veteran. He also referenced an
equally possible non-service etiology. Further, the record also
showed that the veteran reported sustaining a low back injury
around 1995, but the extent of this injury was not documented by
any medical evidence of record. In order to assist the veteran in
the development of his claim, the Board remanded the case for
specific development.

The Board's attempt to assist the veteran was unsuccessful as
neither the Board nor the RO could contact the veteran to obtain
the necessary information. Without the veteran's assistance, none
of the requested development could be undertaken. On remand, the RO
was unable to complete the requested development because the
veteran did not respond to any of its letters and his whereabouts
are presently unknown. The RO attempted to obtain the veteran's
current address from potential sources, but was unsuccessful in its
efforts. The veteran's representatives as also unaware of his
current address. Accordingly, the Board finds that the RO made all
reasonable efforts, although unsuccessfully, to contact the veteran
in order to assist him in the development of the record. Thus, the
Board's remand has been complied with to the extent possible in
light of the veteran"S failure to keep the VA informed of his
current address.

In this regard, the Board would further note that "[t]he duty to
assist is not always a one-way street. If a veteran wishes help, he
cannot passively wait for it in those

- 6 -

circumstances where he may or should have information that is
essential in obtaining the putative evidence." Wood v. Derwinski,
1 Vet. App. 190, 193 (1991). The Court has also stated that " [i]n
the normal course of events, it is the burden of the veteran to
keep the VA apprised of his whereabouts. If he does not do so,
there is no burden on the part of the VA to turn up heaven and
earth to find him." Hyson v. Brown, 5 Vet. App. 262, 265 (1994).

As there is no further duty to assist the veteran in developing the
evidence pertinent to his claim, review of the issue on appeal will
be accomplished on the basis of the current record. Moving on to
examine the existing evidentiary record, the Board notes that the
shortcomings noted prior to the May 2000 remand remain. Service
medical records show treatment for back complaints, but do not show
the presence of any chronic back disability during service or
arthritis during the first postservice year. There is also no
evidence, other than the veteran's own statements, showing any
continuity of symptomatology from service discharge in 1981 to the
time of his claim in 1993. The current medical evidence of record
shows the inception of arthritic spurring of the back was many
years after service discharge and well beyond the applicable
presumptive period.

The examiner's opinion in 1997 has been considered, but it was
based on an incomplete record and a history as furnished by the
veteran. It is insufficient to establish the necessary medical
nexus between the currently claimed disability and service. In this
regard, the record also shows that while the veteran reported a
back injury around 1995, he has failed to assist the VA in
obtaining the medical data related to this postservice incident.
Material that may well be germane to his current claim.

Thus, the record fails to show that the veteran's current back
disability is related to his period of service on a direct or
presumptive basis. There was no chronic back disability
demonstrated in service; continuity of symptomatology is based
solely on an unsupported history furnished by the veteran and
finally, there is a lack of a definitive medical nexus relating the
veteran's current back problems to his period of service on any
basis.

7 -

Since the preponderance of the evidence is against the veteran's
claim, the doctrine of reasonable doubt is not for application and
the appeal is denied.

ORDER

Service connection for degenerative disc disease of L3-4 and L5-S1
with mild anterior spurring is denied.

A. BRYANT 
Veterans Law Judge 
Board of Veterans' Appeals

 - 8 -


